DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 3-5, 10, 13-14, 16, 19-22, and 39-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2, 6-9, 11-12, 15, 17-18, 23-38, and 41-45 are cancelled.  Claims 3, 10, 13-14, 16, 19-22, and 39-40 are amended.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 31 May 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection of claims 10-45 as being in improper form is withdrawn.
	In view of Applicants arguments, the rejection of claims 3-5 and 8-9 under 35 USC 103 as being unpatentable over Shchepinov et al. (US 2014/0050712 A1; published 20 Feb. 2014), in view of Donida et al. (Clinica Chimica Acta; published 2017) and Plotegher et al. (Trends in Mol. Med.; published 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 3-5 and 8-9 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-22 of US patent No. 10,052,299 B2, in view of Donida et al. (Clinica Chimica Acta; published 2017) and Plotegher et al. (Trends Mol. Med.; published 2017) is withdrawn.

New Ground of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-5, 10, 13-14, 16, 19-22, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shchepinov et al. (US 2014/0050712 A1; published 20 Feb. 2014), in view of Donida et al. (Clinica Chimica Acta; published 2017) and Plotegher et al. (Trends Mol. Med.; published 2017).

	Shchepinov et al. teach disorders implicating PUFA oxidation (see title).  Shchepinov et al. teach methods of treating disorders using polyunsaturated fatty acids which are modified in certain positions to attenuate oxidative damage by reactive oxygen species and/or suppress the rate formation of reactive products and toxic compounds (see abstract).  Shchepinov et al. teach that because cells and their internal organelles are lipid membrane bound, ROSs can readily contact membrane constituents and cause lipid oxidation (see [0006]).  Shchepinov et al. teach that PUFAs play an important role in initiation and propagation of the oxidative stress.  PUFAs react with ROS through a chain reaction that amplifies the original event.  PUFAs appear to oxidize at specific sites because methylene groups of the 1,4-diene (see [0008]).  Shchepinov et al. teach that stabilization utilizes an amount of isotopes that is above the naturally occurring abundance level (see [0011], [0121]).  Shchepinov et al. teach isotopically substituted polyunstaturated fatty acids such as 11,11-D2-linolenic acid (ω3 fatty acid) and 11,11,14,14-D4-linoleic acid.  The ester is a triglyceride, diglyceride, or monoglyceride (see Fig. 3, [0013], [0016]-[0142]).  Shchepinov et al. teach 11,11,14,14-D4-linolenic acid (see ex. 2).  Shchepinov et al. teach pharmaceutical esters of the parent fatty acid or mimetic, such as an ethyl ester (see [0143]) and linolenic acid ethyl ester (see [0236],[0237]).  Shchepinov et al. teach human subjects (see [0107]).  Shchepinov et al. teach administering D-PUFA daily to rats over a 3 month period (repeated administration) (see [0279], [0280]).  Shchepinov et al. teach that antioxidants cannot prevent PUFA peroxidation due to stochastic nature of the process and the stability of PUFA peroxidation products to antioxidant treatment, and the ROS driven damage of oxidation prone sites within PUFA may be overcome by using and approach that makes them less amenable to such oxidation without compromising any of their beneficial properties (see [0113]).  Shchepinov et al. teach that D2-LA and D4-ALA are expected to reduce symptoms and markers associated with cardiac disorders (see [0285]).  Shchepinov et al. teach methods of treating disorders comprising administering an effective amount of polyunsaturated substance to a patient in need of treatment wherein the polyunsaturated substance is chemically modified such that tone or more bonds are stabilized against oxidation, wherein the polyunsaturated substance is incorporated into the patient’s body following administration (see [0010]).  Shchepinov et al. teach that D2-LA protect LA against peroxidation (see exs. 10, 13-14).   Shchepinov et al. teach that D-PUFA mitigates oxidative stress (see exs. 16 and 22).
	Shchepinov et al. do not teach treating a subject having or at risk for a disease or condition associated with a LSD or NCL comprising administering to the subject an effective amount of a modified PUFA such as a 11,11-D2-linolenic acid or 11,11,14,14-D4-linoleic acid ether ester, wherein the deuterium substitution is above natural abundance wherein the subject has Tay-Sachs or Niemann-Pick disease.  Shchepinov et al. do not further teaches the amount of modified compound administered to the subject is effective to alleviate one or more symptoms associated with LSD such as joint stiffness and dementia.
Donida et al. teach oxidative damage and redox in lysosomal storage disorders (see title).  Donida et al. teach that metabolites accumulated in LSD cause an increase of lysosomes number and size, which may induce excessive production of reactive species and/or deplete the tissue antioxidant capacity, leading to damage in biomolecules.  In vitro and in vivo evidence showed that cell oxidative process occurs in LSD and probably contributes to the pathophysiology of these disorders (see abstract).  Donida et al. teach increased ROS contents in Fabry disease.  High levels of lipid peroxidation in Niemann-Pick disease.  Increase in ROS and lipid peroxides in Gaucher disease (see table 1).  Donida et al. teach that common symptoms of MPS include joint stiffness (see pg. 48).  FD classic manifestation involves neuropathic pain (see pg. 48).  NPC is a neurovisceral disease with extreme heterogeneity; about 90% of the patients present dementia (see pg. 49).  Donida et al. teach that metabolites accumulated in LSD cause an increase of lysosomes number and size, which may induce excessive production of reactive species and/or deplete the tissue antioxidant capacity.  It was presented in vitro and in vivo evidence that oxidative stress occurs in LSD, even when patients are undergoing therapy (see pg. 52).  Donida et al. teach polyunsaturated fatty acids (see pg. 46).
	Plotegher et al. teach mitochondrial dysfunction and neurodegeneration in lysosomal storage disorders (see title).  Plotegher et al. teach oxidative stress in Gaucher’s disease, Niemann-Pick, Krabbe disease, GM2 gangliosidosis, and neuronal ceroid lipofuscinosis (see table 1).  Plotegher et al. teach that GM2 gangliosidoses are also called Tay-Sachs and Sandhoff diseases (see pg. 117).  Plotegher et al. teach oxidative stress and that an increase in net ROS generation exceeding the antioxidant scavenging capacity is defined as oxidative stress, leading to lipid peroxidation.  Altered rates of ROS have been reported in several experimental models of LSDs (see pg. 127).  Plotegher et al. teach that metabolite and lipid accumulation are a common feature of LSDs and lipids seem to be the most interesting in relation to mitochondrial deficiencies because of their roles as both structural and signaling molecules (see pg. 130).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Shchepinov et al. (methods of treating disorders involving lipid peroxidation comprising selecting a subject having a disorder; and repeatedly administering to the subject an effective amount of for example 11,11-D2-linolenic acid ethyl ester or 11,11,14,14-D4-linolenic acid ethyl ester wherein the deuterium substitution is above natural abundance) by treating a subject having a lysosomal storage disorder such as Niemann-Pick, Tay-Sachs or Gaucher disease as taught by Donida et al. and Plotegher et al. because it would have been expected to advantageously enable treating oxidative stress and lipid peroxidation (suppress the rate of formation of reactive products and toxic compounds) in the subjects by administering a PUFA stabilized against oxidation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Shchepinov et al. by administering an amount that is effective to alleviate one or more symptoms associated with LSD such as joint stiffness and dementia as taught by Donida et al. in order to effectively reduce symptoms and markers of associated with LSDs.

Applicants Arguments
	Applicants assume that the Examiner did not intend to list Gaucher as a reference being used to make rejections under 35 USC 103 as no such reference was listed in the cited references.  Correction of the record is requested.  Applicant disagrees that Shchepinov teaches treatment of disorders implicating PUFA oxidation.  Shchepinov actually restricts using PUFAs as treatment to specific set of diseases, none of which include LSD or neuronal ceroid lipofucinosis (NCL).  There is no motivation to use PUFAs as disclosed by Shchepinov to treat LSD or NCL.  In view of the teachings of Donida that the effects of ROS formation and lipid peroxidation were diminished with alloprognanolone treatment and that NPC mice as progressively decreased allopregnanolone levels throughout their lifespan, a person skilled in the art would have no motivation to proceed as suggested by the Examiner and modify the method of treatment taught by Shchepinov and treat NPC patients with a modified PUFA.  A person of ordinary skill would have expected that allopregnanolone administration was the most effective treatment for NPC patients, due to in vitro and in vivo evidence that decreased alloprepnanolone levels were a feature of NPC.  Donida suggests a mere proposal to study whether or not ROS mediated disease in NPC patients and allopregnanolone as a treatment, which would undue experimentation.  Donida and Shchepinov contradict each other.  Donida in the abstract suggests that use of antioxidants might be used as adjunct therapy in treating LSDs.  In view of the teachings of Plotegher that rates of ROS generation in experimental models of LSDs, including NOC, NCL, and GD are not increased, a person of ordinary skill would have no motivation to proceed as suggested by the Examiner and modify the method of treatment taught by Shchepinov and treat NPC, NCL, or GD with modified PUFA.  Plotegher merely proposes further systemic investigation of ROS generation and pathways in LSDs, which would be undue experimentation.

Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. The mention of Gaucher as a reference cited on page 6 of the Office action filed on 29 Nov. 2021 is a typographical error.  Shchepinov is generally directed to treating disorders implicating PUFA oxidation, such as lipidemias, by administering PUFAs stabilized against oxidation for example via heavy isotope substitution.  According to Shchepinov, the ROS driven damage of oxidation prone sites within PUFAs may be overcome by using an approach that makes them less amenable to such oxidations, without compromising any of their biological effects.  At Fig. 1, Donida teaches that metabolites accumulated in LSD cause an increase of lysosomes number and size, induce excessive production of ROS/RNS which leads to damage in lipids causing severe cell consequences.  Donida teaches oxidative stress in Niemann-Pick disease, Fabry disease, and Gaucher disease.  In addition, Donida teaches that the use of antioxidants as adjunctive therapy for some LSD has attracted increase interest in recent years.  Donida only teaches that allopregnanolone treatment might be beneficial, as least in part due to its ability to restore the intracellular redox state.  Consequently, Donida only teaches allopregnanolone treatment as one treatment approach that might be beneficial. Donida and Shchepinov do not contradict one another as at [0014], Shchepinov teaches coadministration of antioxidants.  Plotegher teaches oxidative stress in LSDs including Tay-Sachs disease.  According to Plotegher, an increase in net ROS generation exceeding the antioxidant scavenging capacity is defined as oxidative stress, leading to lipid peroxidation.  This suggests that enhanced oxidative stress or increased vulnerability to it may be a feature of LSDs, and that scavenging mitochondrial ROS may be a possible therapeutic approach.  At pg. 50, Donida teaches that the treatment of GD fibroblasts with antioxidants caused a significant reduction in intracellular ROS concentration.  Consequently, Plotegher provides adequate motivation to proceed as suggested by the Examiner, and modify the method of treatment in Shchepinov by treating LSDs such as NPC, GD, and Tay-Sachs.  A person of ordinary skill in the art would have been motivated to modify the method of Shchepinov by treating a subject having a lysosomal storage disorder such as NPC, GD, and Tay-Sachs as taught by Donida and Plotegher because it would have been expected to advantageously enable treating oxidative stress and lipid peroxidation (suppress the rate of formation of reactive products and toxic compounds) in the subjects by administering a PUFA stabilized against oxidation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-5, 10, 13-14, 16, 19-22, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,052,299 B2, in view of Shchepinov et al. (US 2014/0050712 A1; published 20 Feb. 2014), Donida et al. (Clinica Chimica Acta; published 2017), and Plotegher et al. (Trends Mol. Med.; published 2017). 

	Claim 1-22 of U.S. Patent No. 10,052,299 B2 a method of treating a medical condition comprising administering an effective amount of an isotopically modified polyunsaturated fatty acid or ester thereof or mixture to a subject wherein the subject has a disease associated with lipid peroxidation wherein isotopically labeled polyunsaturated fatty acid is a linoleic acid..
	Claim 1-22 of U.S. Patent No. 10,052,299 B2 do not claim a method of treating a subject having an LSD or NCL comprising administering to the subject an effective amount of a modified PUFA such as a 11,11-D2-linolenic acid ethyl ester or 11,11,14,14-D4-linolenic acid ethyl ester wherein the deuterium substitution is above natural abundance wherein the subject has Tay-Sachs or Niemann-Pick disease.  Claim 1-22 of U.S. Patent No. 10,052,299 B2 do not further claim a method wherein the amount of modified compound administered to the subject is effective to alleviate one or more symptoms associated with LSD such as joint stiffness and dementia.
	Shchepinov et al. teach as discussed above.
	Donida et al. teach as discussed above.
	Plotegher et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-22 of U.S. Patent No. 10,052,299 B2 by treating a subject having a lysosomal storage disorder such as Niemann-Pick, Tay-Sachs or Gaucher disease comprising repeatedly administering to the subject an effective amount of a modified PUFA such as a 11,11-D2-linolenic acid ethyl ester or 11,11,14,14-D4-linolenic acid ethyl ester wherein the deuterium substitution is above natural abundance as taught by Shchepinov et al., Donida et al. and Plotegher et al. because it would have been expected to advantageously enable treating oxidative stress and lipid peroxidation (suppress the rate of formation of reactive products and toxic compounds) in the subjects by administering a PUFA stabilized against oxidation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-22 of U.S. Patent No. 10,052,299 B2 by administering an amount that is effective to alleviate one or more symptoms associated with LSD such as joint stiffness and dementia as taught by Donida et al. in order to effectively reduce symptoms and markers of associated with LSDs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618